DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a “method of compensating a gamma value of a display apparatus” with steps of “calculating” and “adjusting” which are simply seen as performing mathematical concepts (e.g. mathematical calculations upon image/graphics data). This judicial exception is not integrated into a practical application because the claims simply perform mathematical calculations without any actual explicit or implicit output of data.  Note, the limitation of “adjusting luminance…” is still seen as simply an abstract limitation as it provides no further details of output of such luminance data than simply some mathematical adjustment of data.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite generic “processing” steps such as “calculating” and “adjusting” without any explicitly or implicit tie to any certain physical computing, hardware, circuitry, etc. thus “abstractly” claiming the processing of data.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a gamma setter configured to adjust luminance of first image data of a first display area in a display panel, adjust color coordinates of the first image data, adjust luminance of a second image data of a second display area in a display panel and adjust color coordinates of the second image data, the color coordinates of each first and second image data calculated from a first coordinate calculator and a second coordinate calculator respectively.
In reference to claims 2-11, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claim 12, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a first gamma controller configured to adjust luminance of first input image data of a first display area in a display panel, adjust color coordinates of the first input image data, adjust luminance of a second input image data of a second display area in a display panel and adjust color coordinates of the second input image data and a second gamma controller serially connected to the first gamma controller that is configured to adjust the luminance of the first input image data and the color coordinates of the first input image data and configured to not adjust the luminance of the second input image data and the color coordinates of the second input image data.
In reference to claims 13-15, these claims depend upon allowable claim 12 and are therefore also deemed allowable.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. (U.S. Publication 2020/0135147)
Tang et al. discloses a display driving method and driving device of a display panel to drive different regions of the display using different gamma curves.
Hei et al. (U.S. Patent 11,037,523)
Hei et al. discloses a display method of a display panel comprising a first display area and a second display area, the method displaying data in each area using different display algorithms.
Yoon et al. (U.S. Publication 2017/0061927)
Yoon et al. discloses a display apparatus and timing controller that generates a first output image based on first input image data and a first gamma function and generates a second output image based on second input image data and a second gamma function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/10/22